      Case 3:20-cv-00525-DCB-JCG Document 39 Filed 11/17/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION


CHERYL D. McGEE, TINA McGEE,                                   PLAINTIFFS
LUCILLE McGEE and PRESTON McGEE, Sr.


VS.                       CIVIL ACTION NUMBER: 3:20-cv-00525-DCB-JCG


JUPITER ENTERTAINMENT HOLDINGS, et al.                         DEFENDANTS



                             ORDER OF REMAND

      This cause having come before the Court on the Plaintiffs’

Motion to Remand [ECF No. 14], and the Court having granted the

Motion of even date herewith;

      Accordingly,

      IT IS HEREBY ORDERED that this cause is REMANDED to the

Circuit Court of the First Judicial District of Hinds County,

Mississippi.

      SO ORDERED, this the 17th day of November, 2020.

                                   /s/ David Bramlette_________
                                   UNITED STATES DISTRICT JUDGE
